REVERSE and REMAND in part; AFFIRMED in part and Opinion Filed
July 21, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01024-CV

BENNIE GAMBLE, SR., RASIKA WALTON, EACH INDIVIDUALLY AND
   ON BEHALF OF THE ESTATE OF BENNIE GAMBLE, JR., AND
  ASHLEY PETTAY AS NEXT FRIEND OF MINOR, N.M., Appellants
                            V.
   ANESTHESIOLOGY ASSOCIATES, P.S.C., AND KENNETH M.
                   RICHTER, M.D., Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-01764-E

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Smith
      This appeal arises from a vehicle-bystander accident that resulted in the death

of Bennie Gamble, Jr. in Oklahoma. Appellants Bennie Gamble, Sr., Rasika Walton,

each individually and on behalf of the estate of Bennie Gamble, Jr., and Ashley

Pettay as next friend of minor, N.M., challenge the trial court’s summary judgment

on their various causes of action in favor of appellees Anesthesiology Associates,

P.S.C. and Kenneth M. Richter, M.D. We reverse the trial court’s judgment as to
appellants’ joint enterprise cause of action and remand for further proceedings. In

all other respects, we affirm.

                                 Factual Background

Working Relationships of Defendants/Appellees

      Judy Blain worked for Anesthesiology Associates in Kentucky from 2001 to

2009. During her employment, she worked as a practice administrator. Her job

responsibilities included billing and collections, hiring office staff, attending board

meetings, assisting with finances, negotiating contracts, and directing CPAs.

Kenneth Richter, a doctor and Anesthesiology Associates’ president, described her

as a “jack of all trades.”

      In November 2011, Blain moved to Texas to work as a client relations

manager for Abeo. A year later, Anesthesiology Associates hired Abeo. Richter

signed the contract with Abeo in which “client” (Anesthesiology Associates)

retained Abeo to provide management, billing, and collection services. The contract

essentially created a relationship in which Abeo conducted most of the day-to-day

business operations, subject to the approval of Anesthesiology Associates’ Board of

Directors. It was a “collaborative effort” between the business and medicine.

      Because of Blain’s familiarity with her former employer, Abeo assigned her

to Anesthesiology Associates as the client relations manager. At that time, Richter

was not her boss, but instead a client and close friend.



                                         –2–
      Abeo assigned Lea Bauscher as a “pass through” employee, who worked in

Anesthesiology Associates’ Kentucky office as the office manager and handled the

office’s billing. Lea and Abeo, along with Blain in the Fort Worth office, ran a

majority of the business aspects for Anesthesiology Associates.

       The Car Wreck

      The accident in question occurred on July 11, 2017 in Oklahoma. Rasika

Walton and her son, Bennie Gamble, Jr., were driving northbound on I-35 when her

tire blew out. Walton pulled over to the side of the road, and a Good Samaritan

helped change the tire.

      Meanwhile, Blain was also driving northbound on I-35 enroute to a business

meeting in Oklahoma City for another Abeo client. During her drive, Richter called

from his home in Kentucky to tell her he planned to announce his retirement to

Anesthesiology Associates the next day. Blain answered the call on her hands-free

Bluetooth device. She continued driving with her cruise control set at approximately

eighty miles-per-hour while continuing the conversation. Blain hit and killed

Gamble and the Good Samaritan.         The accident investigation determined the

collision occurred because of Blain’s inattentive driving while talking on the

cellphone.




                                        –3–
                                 Procedural Background

      Appellants originally filed suit against Abeo and Blain on April 5, 2018. On

July 8, 2019, they amended their petition and added Anesthesiology Associates and

Richter as defendants.     Appellants alleged negligence, negligent undertaking,

negligence per se, negligent hiring, negligent supervision, and gross negligence

against Richter and Anesthesiology Associates.         They further alleged Richter

engaged in aiding, abetting, and encouraging Blain to disregard certain laws

resulting in tortious conduct.

      Anesthesiology Associates and Richter filed a motion for summary judgment

on July 9, 2020. They argued all of appellants’ negligence causes of action failed

because they did not owe or breach any legal duty to appellants. They further argued

there was no special relationship between the parties giving rise to the right of

control because Blain did not work for either Richter or Anesthesiology Associates.

      On August 7, 2020, appellants filed objections and a response to appellees’

summary judgment motion. They argued Texas has long recognized the existence

of a duty of reasonable care to avoid distracting a driver, and a fact issue existed as

to whether Richter breached this duty by engaging in a twenty-minute cellphone call

when he knew Blain was driving.

      Simultaneously with their summary judgment response, appellants filed a

fourth amended petition. They alleged for the first time that Richter and Blain were



                                         –4–
agents and vice-principals of Anesthesiology Associates thereby making it

vicariously liable for their negligence.

      Appellants settled their direct and vicarious liability claims against Abeo and

Blain. Appellants filed a motion to dismiss, which the trial court granted on August

24, 2020.

      On September 2, 2020, Anesthesiology Associates and Richter filed their first

amended motion for summary judgment. Appellants filed their response. The trial

court held a hearing on October 23, 2020. It granted both the traditional and no-

evidence motions for summary judgment in favor of appellees on all of appellants’

claims. This appeal followed.

                                 Standard of Review

      We review a summary judgment de novo. Trial v. Dragon, 593 S.W.3d 313,

316 (Tex. 2019); Gore v. Smith, No. 05-19-00156-CV, 2020 WL 4435312, at *2

(Tex. App.—Dallas Aug. 3, 2020, pet. denied) (mem. op.). A traditional motion for

summary judgment requires the moving party to show that no genuine issue of

material fact exists and that it is entitled to judgment as a matter of law. TEX. R. CIV.

P. 166a(c); Lujan v. Navistar, Inc., 555 S.W.3d 79, 84 (Tex. 2018). If the movant

carries this burden, the burden shifts to the nonmovant to raise a genuine issue of

material fact precluding summary judgment. Lujan, 555 S.W.3d at 84. We take

evidence favorable to the nonmovant as true, and we indulge every reasonable



                                           –5–
inference and resolve every doubt in the nonmovant’s favor. Ortiz v. State Farm

Lloyds, 589 S.W.3d 127, 131 (Tex. 2019).

      Under rule 166a(i), a party may move for a no-evidence summary judgment

on the ground that there is no evidence of one or more essential elements of a claim

or no evidence of a defense on which an adverse party has the burden of proof at

trial. See TEX. R. CIV. P. 166a(i). The trial court may grant a no-evidence motion

for summary judgment unless the nonmovant brings forth more than a scintilla of

evidence to raise a genuine issue of material fact on the elements challenged by the

motion. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004).

      More than a scintilla of evidence exists when the evidence rises to a level that

would enable reasonable and fair-minded people to differ in their conclusions. Id.

at 601. If the evidence offered to prove a vital fact is so weak as to do no more than

create a mere surmise or suspicion of its existence, the evidence is no more than a

scintilla and, in legal effect, is no evidence. Id. When determining whether the

nonmovant has produced more than a scintilla of evidence, we view the evidence in

the light most favorable to the nonmovant and disregard all contrary evidence and

inferences. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750–51 (Tex. 2003).

 Traditional Motion for Summary Judgment on Negligence Causes of Action

      Appellants argue the trial court erred by concluding Richter had no duty to

exercise reasonable care to avoid distracting Blain once he realized she was driving.



                                         –6–
Appellees contend they did not owe or breach any cognizable legal duty, and

appellants are seeking to create a legal duty that does not extend to cellphone users.

      Negligence requires a legal duty owed by one person to another, a breach of

that duty, and damages proximately caused by the breach. See Nabors Drilling,

U.S.A., Inc. v. Escoto, 288 S.W.3d 401, 404 (Tex. 2009). A duty is a legal obligation

that requires a defendant to conform to a certain standard of conduct. See Midwest

Emp’rs Cas. Co. v. Harpole, 293 S.W.3d 770, 776 (Tex. App.—San Antonio 2009,

no pet.). The existence of a legal duty is a question of law. Escoto, 288 S.W.3d at

404. Appellees contend the trial court properly found that a remote cellphone caller

owes no duty to the general public to control the conduct of the call recipient as a

matter of law. We agree.

      Appellants rely on several cases to support the recognized legal duty that a

person must exercise reasonable care to avoid distracting a driver while operating a

vehicle. See Choctaw Nation of Okla. v. Sewell, No. 05-16-01011-CV, 2018 WL

2410550 (Tex. App.—Dallas May 29, 2018, pet. dism’d) (mem. op.); Escamilla v.

Garcia, 653 S.W.2d 58 (Tex. App.—San Antonio 1983, writ ref’d n.r.e.); Adams v.

Morris, 584 S.W.2d 712, 716 (Tex. Civ. App.—Tyler 1979, no writ). We agree

these cases stand for the general proposition that a passenger has a duty to refrain

from affirmatively interfering with the driver’s operation of a vehicle. See, e.g.,

Sewell, 2018 WL 2410550, at *3–4 (concluding passenger had duty not to

substantially interfere with bus driver’s operation of bus and evidence supported

                                         –7–
jury’s verdict that passenger actively participated in bus driver’s negligence by

distracting him thereby causing accident). The critical fact in these cases that is

distinctly missing from the facts at hand is a passenger in close proximity distracting

the driver. Here, the alleged distraction came from Richter’s phone call, which

originated miles away in another state. Appellants have provided no Texas authority

recognizing such an expansive duty.        Until the Texas Supreme Court or the

legislature indicates such a duty exists, we refuse to create one having such far-

reaching implications for essentially all cellphone users anywhere in the world.

      In reaching this conclusion, we reject appellants’ reliance on Ryder Integrated

Logistics, Inc. v. Fayette County, 453 S.W.3d 922 (Tex. 2015), in which a party sued

the county for negligence under the Texas Tort Claims Act. In that case, the accident

causing the individual’s injuries occurred during the course of a routine traffic stop

of an eighteen-wheeler on the interstate. Id. at 926. After initiating the stop, the

officer repositioned his police cruiser, and when he turned and faced oncoming

traffic, the cruiser’s headlights and high-beam spotlight blinded and distracted

another driver causing the collision. Id. at 928–29. Because the supreme court

refused the county’s request to hold the officer’s actions non-negligent as a matter

of law, appellants contend the holding confirms “this duty is not limited to those in

the same vehicle as the driver.” We disagree. The officer was still in near proximity

to the driver who caused the accident despite not being directly in that vehicle. Id.



                                         –8–
Accordingly, we do not read Ryder so broadly as to create a duty for a remote

cellphone user under the facts presented here.

      Because appellees established that no genuine issue of material fact existed

regarding any legal duty owed and that they were entitled to judgment as a matter of

law, the trial court properly granted traditional summary judgment against appellants

on their negligence claims. See TEX. R. CIV. P. 166a(c); see also Lujan, 555 S.W.3d

at 84. Further, one’s conduct cannot be grossly negligent without being negligent.

See First Assembly of God, Inc. v. Tex. Util. Elec. Co., 52 S.W.3d 482, 494 (Tex.

App.—Dallas July 31, 2001, no pet.). Therefore, the trial court also properly granted

summary judgment on appellants’ gross negligence claim.

                             Vice-Principal Liability

      Appellants argue the trial court erred by concluding, as a matter of law, that

Blain was not a vice-principal of Anesthesiology Associates. Because genuine

issues of material fact exist, they contend summary judgment was improper.

      It is well-established that corporations “can act only through human agents.”

In re Merrill Lynch Trust Co. FSB, 235 S.W.3d 185, 188 (Tex. 2007). The supreme

court has explained that a vice-principal includes four classes of human agents. See

Bennett v. Reynolds, 315 S.W.3d 867, 884 (Tex. 2010) (citing Chrysler Ins. Co. v.

Greenspoint Dodge of Houston, Inc., 297 S.W.3d 248, 250 n.1 (Tex. 2009)).

Relevant to this appeal is the fourth class: “those to whom a master has confided the

management of the whole or a department or division of his business.” Id.

                                        –9–
      Appellants assert Blain was entrusted with “the management of the whole or

department of a division” of Anesthesiology Associates “by virtue of both the

contract under which she was employed, and the actual authority she was granted.”

As explained below, we disagree.

      The “contract under which she was employed” is not part of the summary

judgment record.     Therefore, there is no contractual evidence of Abeo or

Anesthesiology Associates entrusting her with “the management of the whole or

department of a division” and creating any vice-principal status.

      Instead, appellants rely on section 3.1 of the Agreement, which provided that

“CLIENT hereby appoints Abeo as its sole and exclusive manager and administrator

of all day-to-day business functions in the operation of its medical practice.” It

further stated that Abeo was “expressly authorized to perform its services under this

Agreement in whatever manner it deems reasonably appropriate to meet the day-to-

day requirements of CLIENT’S medical practice operations.”           However, this

Agreement is not Blain’s employment contract. Further, she is not mentioned

anywhere in the Agreement, and she is not a signatory to it. Rather, these provisions

were part of the employment agreement between Anesthesiology Associates and

Abeo. Thus, appellants failed to produce any contractual evidence that Blain was a

vice-principal of Anesthesiology Associates.

      Additionally, appellants failed to present evidence raising a genuine issue of

material fact regarding Blain’s alleged vice-principal status based on her “personal

                                       –10–
authority.” Although Richter testified that Blain was a “liaison” between Abeo and

Anesthesiology Associates, Lea Bauscher was the Abeo employee stationed at the

Kentucky office who handled day-to-day activities. Further, Richter recognized they

“hired Abeo Management to do a lot of the stuff that [Blain] was doing previously

with us.” (emphasis added.) None of Richter’s testimony indicated Anesthesiology

Associates gave Blain vice-principal authority.

      Appellants further rely on testimony from Blain’s deposition to prove her

vice-principal authority. We have reviewed the testimony and conclude her answers

did not create a genuine issue of material fact.

      In reaching this conclusion, we are unpersuaded by the three cases from this

Court that appellants cite supporting vice-principal status. See Kroger Tex. Ltd.

P’ship v. Suberu, 113 S.W.3d 588, 602 (Tex. App.—Dallas 2003), rev’d on other

grounds, 216 S.W.3d 788 (Tex. 2006) (affirming jury’s deemed jury finding that

manager was vice-principal when manager repeatedly identified himself as the

“assistant manager,” “the manager,” and “the boss”); Then West, Inc./Bait House,

Inc. v. Sorrells, No. 05-01-01874-CV, 2002 WL 1397477, at *6 (Tex. App.—Dallas

June 28, 2002, no pet.) (concluding bar-restaurant employee was vice-principal

based on judicial admission he was the “acting manager” and verbally encouraged

and accelerated an altercation that occurred at the bar-restaurant); Treasure City v.

Strange, 620 S.W.2d 811, 814 (Tex. App.—Dallas 1981, no writ) (concluding store

employee was vice-principal because evidence showed the employee was given

                                        –11–
wide discretion under the store’s directive of implementing and directing). In each

of these cases, there was an employer-employee relationship, a fact missing in this

case as Blain was not Anesthesiology Associates’ employee but rather Abeo’s

employee. Further, in each case, there was evidence in which the employee was in

charge, or the boss, or an acting manager. Appellants failed to bring forth any

evidence regarding Blain’s role. The trial court properly concluded, as a matter of

law, that Blain was not a person “to whom the master has confided the management

of the whole or a department or a division of the business” rendering her a vice-

principal; therefore, summary judgment was proper.

      Because appellants’ argument for applying an exemplary damages cap

exception is premised on their vice-principal claim, we likewise conclude this

argument must fail. As such, the trial court did not err in granting summary

judgment regarding application of any statutory exceptions to the exemplary

damages cap. See TEX. CIV. PRAC. & REM. CODE ANN. § 41.008(c) (discussing

causes of action to which damages cap does not apply).

                                       Agency

      Appellants next contend that the trial court erred by granting summary

judgment on their agency cause of action. Appellees rely on both the Agreement

and the lack of any actual authority or control to support the trial court’s ruling that

Blain was not acting as an agent of Anesthesiology Associates or Richter.



                                         –12–
      Beginning with the Agreement, section 11.16.1 (Contractual Relationship)

stated that Anesthesiology Associates and Abeo are “independent contractors” and

“[n]othing in this Agreement shall be construed to create between the parties a

relationship of principal and agent.” However, section 2.2, which is part of the

section discussing “Billing Services of Abeo,” provides that Abeo is “appointed as

the agent of [Anesthesiology Associates] solely for the express purposes of this

Agreement, including but not limited to billing and receiving payments and mail,

receiving and storing documents, and communicating with hospitals to facilitate

these duties.” Included in the express purposes of the Agreement was Abeo’s

authority to manage and administer the day-to-day business functions of

Anesthesiology Associates’ medical practice.

      Harmonizing these contractual provisions, as we must, the Agreement created

at most a limited agency relationship as it related to the day-to-day business

functions between Abeo and Anesthesiology Associates. As discussed above under

vice-principal liability, appellants failed to produce any evidence that Abeo, through

Blain, was engaged in any day-to-day business activities on behalf of

Anesthesiology Associates when the accident occurred. Instead, the record indicated

Blain was driving to Oklahoma for purposes of another Abeo client. Thus, any

limited agency relationship created by the Agreement between Abeo and

Anesthesiology Associates did not extend to establish that appellees were liable for

the underlying accident and injuries.

                                        –13–
      We likewise reject appellants’ assertion that Blain was an agent of

Anesthesiology Associates based on any actual authority or control. An agent is a

person who is authorized by another to transact business or manage some affair by

that person’s authority. See Crooks v. M1 Real Estate Partners, Ltd., 238 S.W.3d

474, 483 (Tex. App.—Dallas 2007, pet. denied). An agency relationship is created

when the principal (1) intentionally confers authority on the agent; (2) intentionally

allows the agent to believe it has authority; or (3) allows an agent to believe it has

authority to act by lack of due care. Id. There is no evidence in the record that

Anesthesiology Associates directly conferred any authority on Blain to act on its

behalf. In fact, the record indicates that Abeo, per the Agreement, retained control

and the authority to perform its services “in whatever manner it deems reasonably

appropriate to meet the day-to-day requirements” of Anesthesiology Associates’

needs. Moreover, there is no evidence that Richter or Anesthesiology Associates

had any control over Blain’s operation of her vehicle or use of her cellphone.

      To the extent appellants argue a genuine issue of material fact exists based on

Richter’s testimony that it was Blain’s job to manage their business affairs,

appellants produced no evidence linking the conversation between Blain and Richter

to any day-to-day business affairs of Anesthesiology Associates at the time of the

accident. Similarly, for reasons previously explained, we reject appellants’ claim

that Anesthesiology Associates or Richter may be held vicariously liable because

they authorized Blain’s conduct when Richter continued talking to her on the phone

                                        –14–
after he became aware she was driving. Under the facts of this case, such a duty did

not exist. Having considered appellants’ arguments, we conclude the trial court did

not err by granting summary judgment on appellants’ agency theory of liability.

                                 Joint Enterprise

      Appellants contend the court erred by granting summary judgment on joint

enterprise because appellees failed to address the cause of action in their first

amended motion for summary judgment. Appellees respond summary judgment

was appropriate because they challenged appellants’ civil conspiracy and vice-

principal liability causes of action, which share common elements with joint

enterprise. We cannot agree.

      It is well-established a court cannot grant summary judgment on grounds that

were not presented in the motion for summary judgment. See Johnson v. Brewer &

Pritchard, P.C., 73 S.W.3d 193, 204 (Tex. 2002); Mr. W Fireworks, Inc. v. 731

Props., No. 07-21-00029-CV, 2022 WL 1462400, at *7 (Tex. App.—Amarillo May

9, 2022, no pet.) (mem. op.) (concluding summary judgment inappropriate when

undisputed facts established defendants’ motion did not challenge quasi-estoppel

claims). Therefore, if a summary judgment grants more relief than requested, it

should be reversed and remanded. See Santander Consumer USA, Inc. v. Palisades

Collection, LLC, 447 S.W.3d 902, 910 (Tex. App.—Dallas 2014, pet. denied).

      Rule 166a(c) explicitly states that the motion “shall state the specific grounds

therefore.” TEX. R. CIV. P. 166a(c); see Douglas v. Hardy, 600 S.W.3d 358, 374

                                        –15–
(Tex. App.—Tyler 2019, no pet.) (recognizing burden does not shift to nonmovant

to raise a genuine issue of material fact if movant fails to meet its initial burden

establishing right to summary judgment). Rule 166a(i) allows a movant to move for

summary judgment on the ground that there is no evidence of one or more essential

elements of a claim or defense and requires that the motion state the elements as to

which there is no evidence. TEX. R. CIV. P. 166(a)(i). Appellees did neither

regarding appellants’ joint enterprise cause of action, and a motion for summary

judgment must “stand or fall on the grounds expressly presented in the motion.”

Furmanite Worldwide, Inc. v. NextCorp., Ltd., 339 S.W.3d 326, 335 (Tex. App.—

Dallas 2011, no pet.) (quoting McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d

337, 341 (Tex. 1993)).

      Because appellees’ motion did not challenge joint enterprise, a ground of

recovery pleaded by appellants, we reverse that portion of the judgment and remand

for further proceedings. See Mr. W. Fireworks, 2022 WL 1462400, at *7.

              Aiding, Abetting, and Participatory Liability Claims

      Appellants argue that the trial court erred by granting summary judgment on

their aiding, abetting, and participatory liability claims based on “assisting and

encouraging.” Appellees respond such claims do not exist in Texas, or alternatively,

appellants failed to present more than a scintilla of evidence of wrongful intent.

      The Texas Supreme Court has not expressly decided whether a cause of action

for aiding and abetting exists. See Parker, 514 S.W.3d at 224. This Court has relied

                                        –16–
on Parker and Fifth Circuit authority in refusing to recognize such claims. See

Ahmed v. Bank of Whittier, N.A., No. 05-21-00058-CV, 2022 WL 1401432, at *6

(Tex. App.—Dallas May 4, 2022, no pet.) (mem. op.); Hill v. Keliher, No. 05-20-

00644-CV, 2022 WL 213978, at *10 (Tex. App.—Dallas Jan. 25, 2022, pet. denied);

see also In re DePuy Orthopaedics, Inc., 888 F.3d 753, 782 (5th Cir. 2018) (“no

such claim exists in Texas”). Moreover, we have explained that to the extent such a

claim may exist, it is a dependent or derivative claim “premised on” the underlying

tort. See West Fork Advisors, LLC v. SunGard Consulting Servs., LLC, 437 S.W.3d

917, 921 (Tex. App.—Dallas 2014, pet. denied). We have concluded appellants’

negligence causes of action fail. Thus, to the extent an aiding and abetting cause of

action exists, appellants failure to establish independent tort liability against

appellees is fatal to their claim, and the trial court properly granted summary

judgment. See id.

      Similarly, it is an “open question” whether a tort exists in Texas for “assisting

and encouraging.” See Mem’l Hermann Health Sys. v. Khalil, No. 01-16-00512-CV,

2017 WL 3389645, at *14 (Tex. App.—Houston [1st Dist.] Aug. 8, 2017, pet.

denied) (mem. op. on reh’g) (citing Juhl v. Airington, 936 S.W.2d 640, 643 (Tex.

1996)). The supreme court, however, has indicated that the theory is meant to deter

antisocial or dangerous behavior such as group assault and drag racing. Id. Even

assuming this is a viable cause of action, the Juhl requirement that the activity be



                                        –17–
“highly dangerous, deviant, or an anti-social group activity” is not satisfied under

the facts of this case; therefore, summary judgment was appropriate.

                                   Conclusion

      We reverse the trial court’s judgment as to appellants’ joint enterprise cause

of action and remand for further proceedings. In all other respects, we affirm the

trial court’s judgment.



                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE


201024F.P05




                                       –18–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

BENNIE GAMBLE, SR., RASIKA                     On Appeal from the County Court at
WALTON, EACH INDIVIDUALLY                      Law No. 5, Dallas County, Texas
AND ON BEHALF OF THE                           Trial Court Cause No. CC-18-01764-
ESTATE OF BENNIE GAMBLE,                       E.
JR., AND ASHLEY PETTAY AS                      Opinion delivered by Justice Smith.
NEXT FRIEND OF MINOR, N.M.,                    Justices Schenck and Osborne
Appellants                                     participating.

No. 05-20-01024-CV           V.

ANESTHESIOLOGY
ASSOCIATES, P.S.C., AND
KENNETH M. RICHTER, M.D.,
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part. We REVERSE that portion
of the trial court’s judgment granting summary judgment on appellants’ joint
enterprise cause of action. In all other respects, the trial court’s judgment is
AFFIRMED. We REMAND this cause to the trial court for further proceedings
consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered July 21, 2022.



                                        –19–